Court of Appeals
of the State of Georgia

                                                              ATLANTA, October 12, 2017

The Court of Appeals hereby passes the following order

A18I0035. FIDELITY AND DEPOSIT COMPANY OF MARYLAND et al. v. H&E
    EQUIPMENT SERVICES, INC.


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

16C05033




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, October 12, 2017.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.